RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2018-CA-001777-MR


JORDAN CURTIS                                                         APPELLANT



                  APPEAL FROM SIMPSON CIRCUIT COURT
v.                HONORABLE JANET J. CROCKER, JUDGE
                         ACTION NO. 17-CI-00049



PRICE HOLDINGS, INC. d/b/a
FRANKLIN DRIVE-IN                                                       APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: The Simpson Circuit Court entered a final judgment upon jury

verdict in favor of appellee, Price Holdings, Inc. d/b/a Franklin Drive-In (Price).

Appellant, Jordan Curtis, brings this appeal claiming the circuit court erred by

excluding evidence of subsequent remedial measures and by failing to give a

missing evidence instruction. After careful review, we affirm.
                 BACKGROUND AND PROCEDURAL HISTORY

               Shortly before October 2016, Price bought 80 tons of asphalt to

repave areas near the concession stand at the Franklin Drive-In outdoor theater.

(Gary Price Depo., pp. 12-15). The events giving rise to this action occurred

before that delivery and repaving could happen.

               On October 1, 2016, Curtis was attending the drive-in with family and

friends. Near the end of the first movie, Curtis’s three-year-old daughter needed to

use the bathroom at the concession stand. Curtis carried her to and from the

restroom. On her return, Curtis fell.1 She sustained a distal fibial fracture

requiring surgery and was taken away by ambulance. Gary Price, co-owner of

Price Holdings, was operating the drive-in that night, though he did not see the fall

or learn that night the specific location of the fall.

               A few days later, Curtis sent Price a Facebook message, seeking his

insurance information. Price provided the information, informed his insurer of the

accident and, at the insurer’s request, took several photographs of the “general

area” where Curtis fell.2 Curtis’s attorney or her attorney’s representative also

visited the drive-in and took photos of the “general area” of the accident.


1
 The concession/restroom is located on asphalt. Adjacent to this asphalt area is a gravel area,
where the Curtis vehicle was parked. It is not refuted that she fell in the vicinity where asphalt
meets gravel.
2
 One of the evidentiary obstacles that had to be maneuvered was avoidance of disclosure that the
photos were taken for insurance purposes. Finch v. Conley, 422 S.W.2d 128, 130 (Ky. 1967)

                                                -2-
               On October 12, Curtis’s attorney sent Price a spoliation letter, stating:

               In order to represent Jordan Curtis to the best of our ability,
               we must secure all potential evidence. At this time, we
               would like to request you to secure the video footage
               involved in this incident and make it available for our
               expert to inspect.[3] Please contact our office to make
               arrangements for this inspection.

               Do not alter the evidence in any way until we have had an
               opportunity to do our inspection. Failure to comply would
               be considered spoliation of evidence and could result in
               penalties assigned by the court.

               If your insurance company has possession of the evidence,
               please forward a copy of this letter to them immediately.
               We will deal with them directly.

(Record (R.) at 116).

               The 80 tons of asphalt were delivered in early November and the area

around the concession stand was paved, including where Curtis fell.

               Curtis filed a tort action against Price alleging negligence and

premises liability. Soon, Curtis filed a motion for summary judgment as to Price’s

liability or, in the alternative, for a missing evidence instruction on the basis that

Price destroyed evidence of the uneven or broken asphalt. The circuit court denied




(“[R]eference to . . . insurance . . . except in the absence of a clear showing of non-prejudice, will
constitute a reversible error.” (Citation and internal quotation marks omitted)).
3
  Price acknowledged that he received the letter, but the video footage automatically had been
recorded over several days before the spoliation letter was written.

                                                 -3-
summary judgment and reserved ruling on a missing evidence instruction pending

presentation of evidence.

             However, the court granted Price’s motion to exclude evidence of the

subsequent remedial measure but did so only provisionally. The circuit court’s

order stated, in pertinent part, as follows:

             [E]vidence of Price’s subsequent remedial measures is
             inadmissible so long as Price does not assert that Curtis is
             unable to identify the location where she fell. However, if
             Price “opens the door,” then Curtis will be allowed to
             impeach his testimony with proof that Price paved the area
             in and around the location of her accident.

(Order, entered October 5, 2018, R. at 376).

             At trial, Curtis sought to question Gary Price on this subsequent

remedial measure, contending Price had opened the door to this line of questioning

by his testimony denying the existence of any dangerous conditions, “and that the

property was as safe as it could be[.]” (Appellant’s brief, p. 11). Curtis wanted to

present evidence of the subsequent repairs to impeach that statement. The circuit

court would not allow that line of questioning.

             The jury returned a verdict for Price. This appeal followed. Other

facts will be provided as necessary in the context of the analysis.




                                           -4-
                                      ANALYSIS

                Curtis argues the circuit court erred in two ways: (1) by excluding

evidence of Price’s subsequent repairs; and (2) by failing to give a missing

evidence jury instruction. We are not persuaded by either argument.

                We review a circuit court’s evidentiary ruling for an abuse of

discretion. Benjamin v. Commonwealth, 266 S.W.3d 775, 791 (Ky. 2008).

Likewise, “[i]t is within the trial court’s discretion to deny a requested instruction,

and its decision will not be reversed absent an abuse of discretion.” Auslander

Properties, LLC v. Nalley, 558 S.W.3d 457, 469 (Ky. 2018) (citing Olfice, Inc. v.

Wilkey, 173 S.W.3d 226, 229 (Ky. 2005)). “The test for abuse of discretion is

whether the trial judge’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999) (citations omitted).

Subsequent Remedial Measures

                The admissibility of evidence of subsequent remedial measures is

governed by KRE4 407. That Rule says:

                When, after an event, measures are taken which, if taken
                previously, would have made an injury or harm allegedly
                caused by the event less likely to occur, evidence of the
                subsequent measures is not admissible to prove
                negligence, culpable conduct, a defect in a product, a
                defect in a product’s design, or a need for a warning or

4
    Kentucky Rules of Evidence.

                                           -5-
             instruction. This rule does not require the exclusion of
             evidence of subsequent measures when offered for another
             purpose, such as proving ownership, control, or feasibility
             of precautionary measures, if controverted, or
             impeachment.

KRE 407 (emphasis added).

             Curtis argues that the last two exceptions to KRE 407 apply. First,

she contends Price controverted the feasibility of precautionary measures and that

proof of subsequent remedial repairs should have been allowed to refute that

testimony. As Curtis puts it, Gary Price said, “the property was as safe as it could

possibly be.” (Appellant’s brief, p. 15).

             Second, she characterizes Price’s testimony as refuting that he knew,

or that anyone could know, where Curtis fell. She argues that proof of subsequent

repairs, had it been allowed, would have impeached his credibility by showing he

knew where to repair the ground that caused her fall.

             The record shows that, after cautiously and thoughtfully considering

these issues, the circuit court disagreed with Curtis’s interpretations of Gary

Price’s testimony. To understand the rulings, we need to put Price’s testimony into

context. We focus first on Curtis’s claim that Price controverted the feasibility of

making safer the place where Curtis fell.

             Curtis’s first witness was her father, Jessie. He testified that, before

the movie started, and while it was still light, he went to the concession stand. He


                                            -6-
could not say it was the same path his daughter took, but he testified generally that

the way to and from the concession stand was “rough” and that was “just the way it

is.” (Jessie Curtis testimony: Video Record (V.R.) 10/17/18; 4:23:10-4:24:20).

He examined two contemporaneous photos (Plaintiff’s Exhibits 1 and 2) and said

they showed the general area where his daughter fell. (Id.). He added that there

was “broken pavement” in the area. (V.R. 10/17/18; 4:38:10-4:38:50).

               Curtis then called Gary Price as her second witness to testify on her

behalf. Among other questions, Curtis asked whether five photos Price had taken

shortly after the incident (Plaintiff’s Exhibits 3 through 7) accurately depicted the

condition of the ground where Curtis fell. He was hesitant to swear that the photos

depicted the specific location of Curtis’s fall. Out of hearing of the jury, the circuit

court characterized Price’s reticence as “non-responsive” and “evasive” on that

question.5 However, the circuit court had already ruled in a pre-trial order, without

objection, that all seven photographs “depict where the parking lot transitions

‘from asphalt to gravel.’” (R. at 373). It was unrefuted that Curtis fell along this

transition.




5
  At least twice, the circuit court found it necessary during direct examination to instruct Price to
answer only the question asked. (See, e.g., V.R. 10/18/18; 8:55:07-8:56:14). On cross-
examination he was able to clarify that he had been at the concession stand preparing for
intermission when he heard of the accident, grabbed a bag of ice, went briefly to the scene, saw
that a nurse who happened to be at the drive-in was caring for Curtis, and realized he needed to
be at the exit gate to allow an ambulance to enter. (V.R. 10/18/18; 9:28:25-9:29:02).

                                                 -7-
              Curtis argues that Price’s testimony on direct examination was a

denial of the feasibility of making the premises safer. She points to the following

testimony: “[I] try to be as safe as possible. . . . We try every way we can, to

again, make it safe. . . . I spend nights, evenings, weekends, days making sure that

place is as safe as I possibly can . . . . I try to make things as safe as possible.”

(Appellant’s brief, p. 11 (citing to the Video Record)).

              When Curtis finished direct examination, she turned her witness over

to Price’s counsel for cross-examination. Cross-examination lasted about fifteen

minutes, beginning with some general questions about the business. Inexplicably,

the circuit court cautioned defense counsel about leading the witness,6 and the

questions became largely open-ended.

              Price said on cross-examination that Curtis’s accident occurred just a

few minutes before intermission. This was consistent with Curtis’s subsequent

testimony. Price said, “We try to be as safe as possible. At intermission we have

flood lights go up . . . . We turn on the concession lights. We try every way we

can, again, to make it safe.” (V.R. 10/18/18; 9:27:52-9:28:10).




6
  Apparently forgetting that Curtis called Price as her own witness and conducted a direct
examination, the court, sua sponte, stated, “Let me caution you about leading your own witness.”
Just as inexplicably, counsel acquiesced, stating, “I will. Sorry, your honor.” (V.R. 10/18/18;
9:26:26-9:26:30). If there was an order or agreement of the parties for Price’s counsel to
examine Price during Curtis’s case-in-chief only as if on direct examination, it was not brought
to the attention of this Court.

                                              -8-
             Curtis argues the foregoing testimony satisfied KRE 407’s non-

feasibility controversy exception. We agree with the circuit court that it did not.

For this exception to apply, the premises liability defendant must clearly refute or,

to use the language of the rule, controvert the feasibility of making the premises

safer. Price did not do that.

             In fact, it was through Gary Price’s testimony that Curtis first

presented evidence that, despite his safety efforts, the ground surface where asphalt

meets gravel might have become disturbed. (V.R. 10/18/18; 9:07:50-9:07:59).

This was consistent with his deposition testimony that, “unfortunately, our lot is

not – not perfect in any way shape or form. . . . It’s definitely not smooth. I would

never testify to that.” (Gary Price Depo., pp. 18-19). To the extent Curtis believed

Price’s trial testimony contradicted what he said previously, she could have

impeached him with this deposition testimony, but she did not.

             Price did not refute the only evidence that preceded his testimony –

that of Curtis’s father – that the surface of the lot was rough. Curtis had not

established a controversy through Price’s testimony regarding the feasibility of

improving the lot’s surface condition. “Pursuant to the plain language of the rule,

in the absence of controversy, the feasibility exception of KRE 407 simply does

not apply.” Davis v. Fischer Single Family Homes, Ltd., 231 S.W.3d 767, 775

(Ky. App. 2007).


                                          -9-
             Curtis’s second argument for getting around KRE 407’s prohibition of

evidence of subsequent remedial measures was to impeach Gary Price’s testimony

“that it could not be known where [Curtis] fell, that his own photographs did not

show the hazard on which she fell, and that his own photographs were inaccurate

and not reliable.” (Appellant’s brief, p. 7). The circuit court appears not to have

interpreted Price’s testimony in that way. From our examination of the record, we

agree and see no abuse of discretion in the circuit court’s ruling.

             Contrary to Curtis’s argument, Price’s testimony about the photos did

not demonstrate his intent to prove the site of Curtis’s fall could not be identified.

He said nothing more than that he was not certain as to the specific location, but

that the photos depicted the general area of the fall. His trial testimony was

consistent with his deposition testimony in describing the photos that, “to my

knowledge, that’s pretty close to the general area” where Curtis fell. (Gary Price

Depo., p. 12). Again, this prior testimony was not used to impeach Price.

             When cross-examined by his own counsel, Price testified

unequivocally that his photos showed “a broader view of the general area where

[he] believed Miss Curtis fell that night.” (V.R. 10/18/18; 9:32:10-9:32:17).

When Price’s counsel attempted to clarify Price’s testimony regarding whether the

photos showed the “specific” location of the fall, the circuit court again

admonished counsel for asking leading questions:


                                         -10-
             Counsel: Is it correct you did not take those pictures
                      specifically because that’s where Miss Curtis
                      fell?

             Court:      Mr. Smith, I’m going to admonish you again.
                         You’re leading the witness.

             Counsel: Just a little leeway, Judge?

             Court:      Not much, this is your witness, and this is
                         direct examination.

             Counsel: Alright.

(V.R. 10/18/18; 9:33:27-9:33:43). The record is clear that Gary Price had been

called as Curtis’s witness, that Curtis conducted direct examination of Price, and

that Price’s counsel was cross-examining Price when the admonitions were given.

We do not understand why the admonition was given when “leading questions

should be permitted on cross-examination . . . .” KRE 611(c). Despite this

hindrance, counsel elicited testimony from Price that, taken as a whole, indicates

he had taken photos he believed showed the general area of Curtis’s fall, but he

could not be certain of the specific location.

             When Price’s counsel finished cross-examining Price, Curtis’s

counsel asked for a bench conference and said, “I think he opened the door judge,

clearly.” Counsel pointed particularly to Price’s testimony about being uncertain

where Curtis fell. Curtis’s counsel cited the exceptions to KRE 407 as allowing

evidence of subsequent remedial measures to impeach a party’s testimony, and to


                                         -11-
refute a party’s denial that further safety precautions were unfeasible. The court

convened a bench conference to discuss the issues out of the jurors’ hearing. (V.R.

10/18/18; 9:37:47-10:04:49).

             The initial focus of the sidebar conference was Price’s testimony

regarding the photos he had taken depicting the asphalt-to-gravel transition. The

circuit court viewed Price’s testimony as, “at times, non-responsive and evasive,

but as best I could follow it was that he wasn’t there and so he is not sure where it

is that she fell.” (V.R. 10/18/18; 9:42:34-9:42:44). The court continued:

             My greater concern with respect to his testimony is that he
             has repeatedly testified and volunteered, even when not
             asked, is that this was the safest it could be . . . .

             [Evidence of] subsequent remedial measures can come in
             for impeachment purposes to impeach that testimony that
             there wasn’t anything else [Price] could do to make the
             premises any more safe.

(V.R. 10/18/18; 9:43:19-9:43:30).

             Price’s unsolicited testimony concerned the circuit judge, who had

admonished Price to answer only questions asked of him. Although the court said

it was “not sure [Price] hasn’t cracked the door at this time[,]” it overruled Curtis’s

motion to allow evidence of subsequent remedial measures, but reserved the right

to reconsider the ruling after more testimony. (V.R. 10/18/18; 9:48:43-9:50:35).

Then, when asked by Price’s counsel how to avoid opening the door to a KRE 407

exception, the circuit court said:

                                         -12-
             [T]he short answer is this: we’ve got skilled and
             competent attorneys on both sides of this case and as long
             as [Price] answers the questions that are asked of him that
             door will not open. If he continues to volunteer and ad lib
             and embellish on the questions that are asked of him, he’s
             gonna open that door without even realizing that he’s done
             it. There hasn’t been a question asked of him today that
             ultimately would have opened that door . . . .

(V.R. 10/18/18; 9:51:37-9:52:16). Wrapping up, the circuit court reiterated that if

Price responded only to the questions asked, “ultimately that door will remain

safely closed.” (V.R. 10/18/18; 9:52:38-9:52:42).

             Price spent about eight more minutes on the witness stand and he

responded concisely to the questions. His testimony in Curtis’s case-in-chief

concluded. Curtis then took the stand and examined the two photos her father had

examined and the five photos Price examined. She then testified that they

accurately depicted the condition of the ground where she fell. (V.R. 10/18/18;

1:11:37-1:13:10). The issue of subsequent remedial measures did not come up

again during the trial.

             Guarding against a loose application of KRE 407 and its exceptions is

necessary to avoid the danger Professor Lawson warned against – that “the general

rule against the use of [subsequent remedial measures] will be swallowed if

plaintiffs are permitted to use [the impeachment] exception as a mere pretext for

using the evidence to establish culpability.” Robert G. Lawson, The Kentucky

Evidence Law Handbook § 2.50[3][d] (2019 ed.) (quotations omitted). Having

                                        -13-
carefully examined the record and thoroughly considered counsels’ arguments, we

conclude that the circuit court did not abuse its discretion by disallowing evidence

of subsequent remedial measures.

Missing Evidence Instruction

             Curtis next asserts she was entitled to a missing evidence instruction

to remedy Price’s spoliation of evidence, i.e., his intentional destruction of

evidence by paving over the general area where Curtis fell. We find no abuse of

discretion in the circuit court’s disallowance of a missing evidence instruction.

             The latest word on missing evidence instructions came just a few

months ago, in Norton Healthcare, Inc. v. Disselkamp, 600 S.W.3d 696 (Ky.

2020), where the Supreme Court said:

             While we acknowledge that parties in civil litigation must
             not destroy evidence the parties know is relevant to
             potential litigation, we do not agree . . . that a party is
             always entitled to a missing-evidence instruction, to
             uphold “judicial integrity,” in all cases where evidence is
             not available after the party responsible for the evidence
             was put on notice of potential litigation.
Id. at 733 (footnote omitted).

             Relying, in large part, on University Medical Center, Inc. v. Beglin,

375 S.W.3d 783 (Ky. 2011), the Supreme Court further stated:

             [T]he trial court is within its discretion to give a missing-
             evidence instruction when: (1) the evidence is material or
             relevant to an issue in the case; (2) the opponent had
             “absolute care, custody, and control over the evidence;”

                                         -14-
             (3) the opponent was on notice that the evidence was
             relevant at the time he failed to produce or destroyed it;
             and (4) the opponent, “utterly without explanation,” in fact
             failed to produce the disputed evidence when so requested
             or ordered. In so finding, we [noted] . . . that
             “nonproduction alone ‘is sufficient by itself to support an
             adverse inference even if no other evidence for the
             inference exists[.]’”

Disselkamp, 600 S.W.3d at 731 (footnotes omitted).

             “In fact,” said the Supreme Court, “the Beglin court explicitly

declined to adopt ‘a special rule for measuring the quantum or quality of evidence

that will authorize a missing evidence instruction.’ [Beglin, 375 S.W.3d] at 790.

Instead, the Beglin court opted for a flexible standard that grants wide discretion to

the trial court.” Id. at 730 n.112. We keep these flexible standards in mind as we

assess whether the circuit court abused this wide discretion in denying the missing

evidence instruction.

             The first shortcoming we see in Curtis’s argument for a missing

evidence instruction is that Price was not put on notice to preserve the drive-in

grounds as they were the night of Curtis’s fall. The spoliation letter addresses only

“the video footage involved in this incident” and asks that it be preserved and

made “available for our expert to inspect.” (R. at 116). Nothing is said about the

drive-in grounds themselves.

             Secondly, Curtis testified that the seven photos accurately depicted the

location and condition of the site where she fell. Some of those photos were taken

                                         -15-
by Curtis’s representative, indicating she had access to the premises before the

ground maintenance that occurred more than a month after her fall. Obviously,

proof of the condition of the ground where Curtis fell was obtainable, and

obtained, before maintenance occurred. There is no suggestion that Curtis

intended a site visit by the jury. Certainly, Curtis did not intend to bring that patch

of asphalt and gravel to the courtroom. We see no abuse of discretion in the

decision of a circuit court to decline a missing evidence instruction when there is

no suggestion that the party seeking it intended ever to introduce that evidence.

             Third, “there is absolutely no evidence that this evidence was

unavailable due to anything other than negligence or normal purging procedures.”
Id. at 735. Here, Price was engaging in normal maintenance procedures. Gary

Price was asked in deposition why, when he learned he had ordered more asphalt

than he needed, he instructed some of the excess to be placed in the general area

where Curtis fell; he said, “I just felt like if it had been an issue with Ms. Curtis,

that it would be better to put it in that area than it would be in some other area.”

(Gary Price Depo., p. 14).

             A missing evidence instruction must be predicated upon proof of

spoliation. “‘Spoliation’ is a label for evidence of litigant misconduct that is

probative enough to satisfy the relevance requirement of KRE 401 and 402.”

Robert G. Lawson, The Kentucky Evidence Law Handbook § 2.70[3][a] (2019 ed.).


                                          -16-
“[A] party’s destruction of evidence is admissible as spoliation evidence . . . but

only upon showings that the destroying party acted deliberately and with

knowledge of the evidence’s importance.” Id. Curtis presented no such evidence.

             Accordingly, we conclude the circuit court did not abuse its wide

discretion when it declined to instruct the jury on missing evidence.

                                  CONCLUSION

             Based on the foregoing, we affirm the Simpson Circuit Court’s trial

order and final judgment entered October 30, 2018.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Kelli Lester                              Aaron D. Smith
 Adrian Mendiondo                          David W. Anderson
 Bowling Green, Kentucky                   Bowling Green, Kentucky




                                         -17-